In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00202-CR



      JONATHAN EUGENE MITCHELL, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 276th District Court
               Marion County, Texas
               Trial Court No. F15085




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                             ORDER

       Our review of the reporter’s record in this case indicates that it contains “sensitive data” as

that phrase is defined in Rule 9.10 of the Texas Rules of Appellate Procedure. See TEX. R. APP.

P. 9.10(a). Sensitive data includes “a birth date, a home address, and the name of any person who

was a minor at the time the offense was committed.” TEX. R. APP. P. 9.10(a)(3). Volumes one,

three, and four of the reporter’s record contain the name of a person who was a minor at the time

the offense was committed. Rule 9.10(b) states, “Unless a court orders otherwise, an electronic or

paper filing with the court, including the contents of any appendices, must not contain sensitive

data.” TEX. R. APP. P. 9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because volumes

one, three, and four of the reporter’s record contain sensitive data, we order the clerk of this Court

or her appointee, in accordance with Rule 9.10(g), to seal the electronically filed volumes one,

three, and four of the reporter’s record.

       IT IS SO ORDERED.

                                                              BY THE COURT

Date: February 25, 2020




                                                  2